PER CURIAM.
This case was submitted without oral argument, on the assumption, no doubt, that it presents the same state of facts and the same questions of law which were considered in the cases of Railway Co. v. Wallace, 54 Fed. Rep. 485, and Railway Co. v. Seifred, Id. 485, (decided at the December term of this court, at Little Rock, Ark.,) in which the same counsel were engaged. We have examined the record, and have reached the conclusion that such assumption on the part of counsel is correct, and that the judgment must be affirmed, in conformity with the opinion announced in those cases.
It is so ordered.